
	

113 HR 5073 IH: Access to Consumer Energy Information Act
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5073
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Welch (for himself and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To enhance consumer access to electricity information and allow for the adoption of innovative
			 products and services to help consumers manage their energy usage.
	
	
		1.Short titleThis Act may be cited as the Access to Consumer Energy Information Act or the E-Access Act.
		2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Energy.
		3.Consumer access to electric energy information
			(a)In generalThe Secretary shall encourage and support the adoption of policies that allow electricity consumers
			 access to their own electricity data.
			(b)Eligibility for State energy plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended—
				(1)in paragraph (16), by striking and after the semicolon at the end;
				(2)by redesignating paragraph (17) as paragraph (18); and
				(3)by inserting after paragraph (16) the following:
					
						(17)programs—
							(A)to enhance consumer access to and understanding of energy usage and price information, including
			 consumers’ own residential and commercial electricity information; and
							(B)to allow for the development and adoption of innovative products and services to assist consumers
			 in managing energy consumption and expenditures; and.
				(c)Voluntary guidelines for electric consumer access
				(1)DefinitionsIn this subsection:
					(A)Retail electric energy informationThe term retail electric energy information means—
						(i)the electric energy consumption of an electric consumer over a defined time period;
						(ii)the retail electric energy prices or rates applied to the electricity usage for the defined time
			 period described in clause (i) for the electric consumer;
						(iii)the estimated cost of service by the consumer, including (if smart meter usage information is
			 available) the estimated cost of service since the last billing cycle of
			 the consumer; and
						(iv)in the case of nonresidential electric meters, any other electrical information that the meter is
			 programmed to record (such as demand measured in kilowatts, voltage,
			 frequency, current, and power factor).
						(B)Smart meterThe term smart meter means the device used by an electric utility that—
						(i)
							(I)measures electric energy consumption by an electric consumer at the home or facility of the
			 electric consumer in intervals of 1 hour or less; and
							(II)is capable of sending electric energy usage information through a communications network to the
			 electric utility; or
							(ii)meets the guidelines issued under paragraph (2).
						(2)Voluntary guidelines for electric consumer access
					(A)In generalNot later than 180 days after the date of enactment of this Act, subject to subparagraph (B), the
			 Secretary shall issue voluntary guidelines that establish model standards
			 for implementation of retail electric energy information access in States.
					(B)ConsultationBefore issuing the voluntary guidelines, the Secretary shall—
						(i)consult with—
							(I)State and local regulatory authorities, including the National Association of Regulatory Utility
			 Commissioners;
							(II)other appropriate Federal agencies, including the National Institute of Standards and Technology;
							(III)consumer and privacy advocacy groups;
							(IV)utilities;
							(V)the National Association of State Energy Officials; and
							(VI)other appropriate entities, including groups representing commercial and residential building
			 owners and groups that represent demand response and electricity data
			 devices and services; and
							(ii)provide notice and opportunity for comment.
						(C)State and local regulatory actionIn issuing the voluntary guidelines, the Secretary shall, to the maximum extent practicable, be
			 guided by actions taken by State and local regulatory authorities to
			 ensure electric consumer access to retail electric energy information,
			 including actions taken after consideration of the standard established
			 under section 111(d)(17) of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2621(d)(17)).
					(D)Contents
						(i)In generalThe voluntary guidelines shall provide guidance on issues necessary to carry out this subsection,
			 including—
							(I)the timeliness and specificity of retail electric energy information;
							(II)appropriate nationally recognized open standards for data;
							(III)the protection of data security and electric consumer privacy, including consumer consent
			 requirements; and
							(IV)issues relating to access of electric energy information for owners and managers of multitenant
			 commercial and residential buildings.
							(ii)InclusionsThe voluntary guide­lines shall include guidance that—
							(I)retail electric energy information should be made available to electric consumers (and third-party
			 designees of the electric consumers) in the United States—
								(aa)in an electronic machine readable form, without additional charge, in conformity with standards
			 developed through a voluntary, consensus-based, multistakeholder process;
								(bb)in as close to real-time as is reasonably practicable;
								(cc)at the level of specificity that the data is transmitted by the meter or as is reasonably
			 practicable; and
								(dd)in a manner that provides adequate protections for the security of the information and the privacy
			 of the electric consumer;
								(II)electric utilities should, when a smart meter is servicing a consumer, communicate energy usage
			 information to a device or network of an electric consumer or a device or
			 network of a third party authorized by the consumer, and where feasible
			 should provide to the consumer or third-party designee, at a minimum,
			 access to usage information (not including price information) of the
			 consumer directly from the smart meter in as close to real-time as is
			 reasonably practicable;
							(III)retail electric energy information should be provided by the electric utility of the consumer or
			 such other entity as may be designated by the applicable electric retail
			 regulatory authority;
							(IV)retail electric energy information of the consumer should be made available to the consumer through
			 a website or other electronic access authorized by the electric consumer,
			 for a period of at least 13 months after the date on which the usage
			 occurred;
							(V)consumer access to data, including data provided to owners and managers of commercial and
			 multifamily buildings with multiple tenants, should not interfere with or
			 compromise the integrity, security, or privacy of the operations of a
			 utility and the electric consumer;
							(VI)electric energy information relating to usage information generated by devices in or on the
			 property of the consumer that is transmitted to the electric utility
			 should be made available to the electric consumer or the third-party agent
			 designated by the electric consumer; and
							(VII)the same privacy and security requirements applicable to the contracting utility should apply to
			 third-party agents contracting with a utility to process the customer data
			 of that utility.
							(E)RevisionsThe Secretary shall periodically review and, as necessary, revise the voluntary guidelines to
			 reflect changes in technology, privacy needs, and the market for electric
			 energy and services.
					(d)Verification and implementation
				(1)In generalA State may submit to the Secretary a description of the data sharing policies of the State
			 relating to consumer access to electric energy information for
			 certification by the Secretary that the policies meet the voluntary
			 guidelines issued under subsection (c)(2).
				(2)AssistanceSubject to the availability of funds under paragraph (3), the Secretary shall make Federal amounts
			 available to any State that has data sharing policies described in
			 paragraph (1) that the Secretary certifies meets the voluntary guidelines
			 issued under subsection (c)(2) to assist the State in implementing section
			 362(d)(17) of the Energy Policy and Conservation Act (42 U.S.C.
			 6322(d)(17)).
				(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for fiscal year
			 2015, to remain available until expended.
				
